The State of




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 8, 2014

                                      No. 04-14-00545-CR

                                      George Rene VIDAL,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR9523
                        Honorable Maria Teresa Herr, Judge Presiding


                                         ORDER

       On October 2, 2014, Appellant’s court-appointed counsel filed an Anders brief and a
motion to withdraw. See Anders v. California, 386 U.S. 738, 744 (1967). In the brief,
Appellant’s counsel explained that he took the following steps:

       (1)     notified Appellant that counsel filed an Anders brief and a motion to
               withdraw, and enclosed copies of the documents;
       (2)     advised Appellant of his right to review the appellate record and file a pro
               se brief;
       (3)     advised Appellant of his right to file a pro se petition for discretionary
               review should the court of appeals determine the appeal is frivolous; and
       (4)     provided Appellant with a pro se motion for access to the appellate record,
               addressed to the Fourth Court of Appeals, that lacked only Appellant’s
               dated signature.

       See Kelly v. State, 436 S.W.3d 313, 318–20 (Tex. Crim. App. 2014); Ex parte Owens,
206 S.W.3d 670, 674 n.28 (Tex. Crim. App. 2006); Meza v. State, 206 S.W.3d 684, 688–89
(Tex. Crim. App. 2006).
       If Appellant desires to file a pro se brief, we ORDER Appellant to do so within thirty
days of the date of this order. See TEX. R. APP. P. 38.6(a). If Appellant files a pro se brief, the
State may file a responsive brief not later than thirty days after the date Appellant’s pro se brief
is filed in this court. See id. R. 38.6(b).
         Counsel’s motion to withdraw is HELD IN ABEYANCE pending further order of this
court.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of October, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court